 PROB 12C                                                                             Report Date: January 13, 2020
(6/16)

                                       United States District Court
                                                                                                     FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON
                                                        for the

                                        Eastern District of Washington
                                                                                            Jan 13, 2020
                                                                                                SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Anthony Ray Escobar                       Case Number: 0980 2:11CR00017-RMP-1
 Address of Offender:                             Spokane, Washington 99205
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: February 26, 2003
 Original Offense:           Narcotics, 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A)
 Original Sentence:          Prison - 121 months;            Type of Supervision: Supervised Release
                             TSR - 60 months

 Revocation Sentence:        Prison - 8 months;
 (June 25, 2015)             TSR - 42 months

 Revocation Sentence:        Prison - 7 months;
 (September 28, 2017)        TSR - 35 months
 Asst. U.S. Attorney:        George J. C. Jacobs, III        Date Supervision Commenced: March 20, 2018
 Defense Attorney:           J. Houston Goddard              Date Supervision Expires: February 19, 2021


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 11/30/2018, 12/19/2018, 1/09/2019, 2/28/2019, 6/14/2019, 7/12/2019, and 1/9/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            16          Special Condition # 4: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Antony Escobar violated special condition number 4 by consuming
                        a controlled substance, methamphetamine, on or prior to November 15, 2019.

                        On January 3, 2020, Mr. Escobar submitted to a urine test at Pioneer Human Services. At
                        that time, Mr. Escobar denied consuming a controlled substance and the sample was sent to
                        Alere for confirmation. On January 13, 2020, the sample was returned as positive for
                        amphetamine and methamphetamine.
Prob12C
Re: Escobar, Anthony Ray
January 13, 2020
Page 2

                       On March 22, 2018, Anthony Escobar signed his judgment for case number 2:11CR00017-
                       RMP-1, indicating he understood all conditions ordered by the Court. Specifically, Mr.
                       Escobar was made aware by his U.S. probation officer that he must not use illegal controlled
                       substances.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      01/13/2020
                                                                              s/Patrick J. Dennis
                                                                              Patrick J. Dennis
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                              Signature of Judicial Officer
                                                                               1/13/2020

                                                                              Date
